 
 

Case te Oe ament Le Filed. Q8/20/ 9 RAG RO Biri ptes
Coes Sore Delrick ef Columleic.

   

V.0. 82>, ant Case: 1:19-cv-02517
Locaininaton DE Zooolv Assigned To : Mehta, Amit P.
Assign. Date : 8/2
Un ded States

2 OD ‘\oe Description: Pro Se General (F-DECK)
CE go \ bed Ano . Cann

VS

Uoerla Lode race Wulo , LLC Gorden

Fei dloaumn *« Conor. , Sr uce Lee hk
re\ alone } Mork Cansovc~ one win
Gordee Zack un Wher Dersonc.\ ond
Ro esSlora\ Ce peciy
22 Nodhw Grote S*

Suk [oss
Merngi > , wv N alos

 
Case 1:19-cv-02517-APM Document1 Filed 08/20/19 Page 2 of 10

IN THE SHELBY COUNTY COURT
OF GENERAL SESSIONS

IN RE: NO.: 2007562

WORLDWIDE PROPERTY HUB, LLC, GORDON )
FELDBAUM & CANTORA, BRUCE LEE )
FELDBAUM, MARK CANTORA and ALVIN A
GORDON each in their personal and )
professional capacity, )
)
)
)
)
)

Alleged Plaintiff,

 

and LORETTA E LEAGUE
Consumers in Error

 

NOTICE OF REMOVAL
PLEASE TAKE NOTICE that, pursuant to 15 U.S. Code § 1692k(d), 28 U.S. Code § 1347,

28 U.S. Code § 1404 and 28 U.S. Code § 1442, LORETTA E LEAGUE and UNITED STATES, have
filed in the United States District Court District of Columbia a Notice of Removal, a true and
correct copy of which is attached hereto as Exhibit 1.

Accordingly, pursuant to 15 U.S. Code § 1692k(d), 28 U.S. Code § 1347, 28 U.S. Code § 1404 and
28 U.S. Code § 1442, the above-styled action is now removed and the Shelby County Court of
General Sessions is divested of jurisdiction over further proceedings.

CONSUMER will conclude its enforcement action in the appropriate United States district court.

On this 222" day, in the Year two thousand and nineteen @ 12:14 local time

ull we. ag

LORETTA E LEAGUE, 15 U.S. Code § 1692a(3) and 15 U.S. Code § 1692c(d)
2000 Pennsylvania Ave
P.O. BOX 371
[Washington, DC 20006}
UNITED STATES
Cfpo1962@gmail.com
CERTIFICATE OF SERVICE

NOTICE OF REMOVAL/CONSUMER FINANCIAL LAW VIOLATIONS

A
Case 1:19-cv-02517-APM Document1 Filed 08/20/19 Page 3 of 10

CERTIFICATE OF SERVICE

| certify that the above document styled NOTICE OF REMOVAL was served upon the Alleged
Plaintiffs and Others named below by Express or US First Class Mail;

SHELBY COUNTY GENERAL SESSIONS

C/O EDWARD L. STANTAN, JR OR COURT CLERK
140 ADAMS AVENUE

ROOM 106

MEMPHIS, TN 38103

GORDON, FELDBAUM & CANTORA

ATTN: BRUCE L FELDBAUM, MARK CANTORA or ALVIN GORDON
22 NORTH FRONT ST

SUITE 1055

MEMPHIS, TN 38103

  

ji le 2 .
Kowlr EL
LORETTA E LEAGUE U

NOTICE OF REMOVAL/CONSUMER FINANCIAL LAW VIOLATIONS

9
Case 1:19-cv-02517-APM Document1 Filed 08/20/19 Page 4 of 10

EXHIBIT 1

NOTICE OF REMOVAL/CONSUMER FINANCIAL LAW VIOLATIONS

2
Case 1:19-cv-02517-APM Document1 Filed 08/20/19 Page 5 of 10

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

WORLDWIDE PROPERTY HUB, LLC, GORDON
FELDBAUM & CANTORA, BRUCE LEE
FELDBAUM, MARK CANTORA and ALVIN A
GORDON each in their personal and

)

) No.:

)

)

professional capacity, ) From the Shelby County Court of

)

)

)

)

)

 

, General Sessions
Alleged Plaintiff, File # 2007562

 

and LORETTA E LEAGUE
Consumers in Error

 

NOTICE OF REMOVAL
PLEASE TAKE NOTICE that, pursuant to 15 U.S. Code § 1692k(d), 28 U.S. Code § 1347,

28 U.S. Code § 1404 and 28 U.S. Code § 1442, LORETTA E LEAGUE and UNITED STATES submit
this Notice of Removal from the Shelby County Court of General Sessions and respectfully state
as follows:
1. On August 14, 2019 alleged Plaintiff WORLDWIDE PROPERTY HUB, LLC, GORDON
FELDBAUM & CANTORA, BRUCE LEE FELDBAUM, MARK CANTORA and ALVIN A
GORDON each in their personal and professional capacity (hereinafter “Plaintiff’)
filed this action in the Shelby County Court of General Sessions.
2. This removal is timely because alleged Defendants have filed this notice within 30
days of service on the last-served alleged defendant.
3. Attached as EXHIBIT A is a copy of all process, pleadings, and orders served upon
alleged Defendants.

JURISDICTION AND VENUE

 

4. As the State Court Action was filed, and is currently pending, in the Shelby County
Court of General Sessions, this District is the proper Jurisdiction and Venue for this
action upon removal pursuant to 15 U.S. Code § 1692k(d), 28 U.S. Code § 1347, 28
U.S. Code § 1404 and 28 U.S. Code § 1442.

NOTICE OF REMOVAL/CONSUMER FINANCIAL LAW VIOLATIONS

4
Case 1:19-cv-02517-APM Document1 Filed 08/20/19 Page 6 of 10

NOW THEREFORE, all alleged parties to the State Court Action pending in the

Shelby County Court of General Sessions, file No. 2007562 are hereby notified as

follows:

a. Removal of the State Court Action and all claims and causes of action therein
is effected upon the filing of a copy of this Notice of Removal with the Clerk
of the State Court.

b. The State Court Action is removed from the State Court to this Court.

c. The alleged parties to the State Court Action shall proceed no further in the
State Court unless and until the State Court Action is remanded by this Court.

CONSUMER will conclude its enforcement action in the appropriate United States district court.

On this 222" day, in the Year two thousand and nineteen @ 12:14 local time

Kubo 2. eoys

LORETTA E LEAGUE, RELATOR

15 U.S. Code § 1692a(3) and 15 U.S. Code § 1692c(d)
2000 Pennsylvania Ave

P.O. BOX 371

[Washington, DC 20006}

UNITED STATES

Cfpo01962@gmail.com

NOTICE OF REMOVAL/CONSUMER FINANCIAL LAW VIOLATIONS

9
Case 1:19-cv-02517-APM Document1 Filed 08/20/19 Page 7 of 10

CERTIFICATE OF SERVICE

| certify that the above document styled NOTICE OF REMOVAL was served upon the Alleged
Plaintiffs and Others named below by Express or US First Class Mail;

SHELBY COUNTY GENERAL SESSIONS

C/O EDWARD L. STANTON JR. OR COURT CLERK
140 ADAMS AVENUE

ROOM 106

MEMPHIS, TN 38103

GORDON, FELDBAUM & CANTORA

ATTN: BRUCE L FELDBAUM, MARK CANTORA or ALVIN GORDON
22 NORTH FRONT ST

SUITE 1055

MEMPHIS, TN 38103

Leattr ther

LORETTA E LEAGUE
15 U.S. Code § 1692a(3) and 15 U.S. Code§1692c(d)

NOTICE OF REMOVAL/CONSUMER FINANCIAL LAW VIOLATIONS

2
Case 1:19-cv-02517-APM Document1 Filed 08/20/19 Page 8 of 10

EXHIBIT A

NOTICE OF REMOVAL/CONSUMER FINANCIAL LAW VIOLATIONS

A
Case 1:19-cv-02517-APM Document1 Filed 08/20/19 Page 9 of 10

TABITHA JONES TO SERVE
IN THE SHELBY COUNTY COURT OF GENERAL SESSIONS

\

DETAINER WARRANT No. fi (\/\/

 

TeAny Lawful Officer to Execute and Return:

STATE OF TENNESSEE, COUNTY OF SHELBY, TO THE SHERIFF OF SAID COUNTY

“WHEREAS, Complaint has been made to me by the plaintiffis), WORLDWIDE PROPERTY HUB, LLC (261-5415)

of a certain forcible entry anc detainer, or an unlawfu! . made by the defendant(s)

LORETTA E. LEAGUE AND/OR ALL OCCUPANTS

unto certain lands or premises, in this county, described as follows, to wit:

3947 TONYA MARIE LANE, MEMPHIS. TN 3 to which plaintiffs) claims the right

of possessions, and that defendant(s) unlawful: : same. You are therefore commanded to summon the above named
defendant(s) to appear before the Shelby Count, Court of General Sessions ona THURSDAY at

    
 

 

  
 
   
   

(day of week)
1:30 PM . to answer to the above complaint and further plea of debt in che amount of SPOSSESSION ONLY

plus accrued rent, damages, and attorney fees, possession of the described real property and the cost of the cause, and any
other sums which may become due before the hearing of this cause.

Issued day of 20

Edward L. Stanton, Jr, General Sessions Clerk By D.C.

 

 

PLAINTIFF'S ATTORNEY INFORMATION

 

 

 

 

 

GORDON, FELDBAUM & CANTORA 22 NORTH FRONT ST SUITE 1055, MEMPHIS TN 38103
(Name} (Address)
G31153 29088 591-325-5744 901-526-3711
(G.S. Code No.) (B.P.R. No.) (Phone Number) (Fax)

 

 

 

PLEASE CONTACT THE PROPERTY MANAGER FOR AN Y INFORMATION AS TO THE BALANCE DUE OR TO ATTEMPT PAYMENT
ARRANGEMENTS AND NOT THE ATTORNEY'S OFFICE.

 

 

 

 

 

 

 

JUDGEMENT
Judgment for the that he/she be restored to the possession of the land or premises
described in this warrant, and that a Writ of Possession issue therefore and also for $
and cost of the cause, for which let execution issue. Judgment is or is not ____ based on a breach contract for
failure to pay rent.
This day of »20
Judge, Division
OFFICER’S RETURN

    

5 207 , Executeal {¥f, day of fru usm , 20 IF

ESSION OF PREMISES, WHO GAVE THE NAME OF

Received NA day of AAU sv

a ‘sy PERSON FOUNDIIN POSS

AND SERVING NOTICE THAT THE CASE IS SET FOR TRIAL BEFORE THE COURT OF GENERAL SESSIONS ON:
COURT HEARING DATE AND TIME

Wl Day oF ftgase 20/7 AT 1:30 P.M.

(10:00 am or 1:30 PM)

 

ANY THURSDAY, TH
(day of week)

 

  

ts
ROOM 106, SHELBY COUNTY COURTHOUSE, 140 ADAMS AVENUE, MEMPHIS TENNESSEE 38103

LoS ppm pe
FLOYD BONNER, JR., SHERIFF By (4! (hin Quo P.P.S.

  

 

 

 
 

| NOTICE 10 DEFENDANT(S

ween EDEN

NOTICE: Pursuant to Chapter 915 of the Public Acts of 1978, you are hereby given the following notice:

Tennessee Law provides 2 Ten Thousand Dollar ($10,000.00) personal property exemption from execution or seizure to
satisfy a Judgment. Ifa Judgment should be entered against you in this action and you wish to claim property 45 exempt,
you must file a written list, under oath, of the items you wish to claim as exempt with the Clerk of the Court. The list may
be filed at any time and may be changed by you thereafter as necessary, or garnishment issued prior tothe filing of the

list, Certain items are automatically exempt by law and do not need to be listed. These include items of necessary
ceptacies necessary to contain such

wearing apparel (clothing) for yourself and your family and trunks or other re
apparel, family portraits, the Family Bible and school books. Should any of these be seized, you may have the right to
recover them. If you do not understand your exemption right or how to exercise it, you may wish to seek counsel of a

lawyer.

NOTICE TO THE DEFENDANT(S)

& Cantora, have been retained to file this action for the
to you consistent with

dified in Title 15,

Please be advised that the Law Offices of Gorden, Feldbaum
monetary amount as indicated on the Detainer Warrant, as well as other relief. This notice is given
the provisions of the Consumer Credit Protection Act and the Fair Debt Collection Practices Act as co

United States Code, Section 1601, et seq.
you have thirty (30) days from receipt of this document to forward to this

or any portion thereof. Your failure to properly and timely
hat said debt is valid and correct.

Pursuant to the above set cut Federal Statutes,
Law Office your written dispute of the yalidity of this debt,
give written notice of such dispute will result in our assumption t

e receive your written notice of dispute, this Law Office
or a copy of the Judgment which has heretofore
United States Mail at the address listed in your

If, however, within the thirty (30) day period as provided by law w
will then obtain from our client either verification of the subject debt,
been judicially rendered against you. Same will be forwarded te you by

notice of dispute.

f your receipt of this document, this Law Office will provide

Further, upon your written request, within thirty (30) days o
eis different from the current creditor.

you with the name and address of the original creditor, if sam

   

Finally, you should be fully aware that although, as above indicated, you are afforded a time period to notify us of written
dispute and/or to request further information pertaining to the original creditor, this correspondence shall NOT be

construed by you as indicating that this Law Office will not proceed to final Judgment in a case filed and which is being

delivered to you with this correspondence. It is our duty to expeditiously resolve this debt on behalf of our client, and we

will do so in compliance with the Law.

¢
t

 

If, upon receipt of this correspondence, you wish to make appropriate financial arrangements te pay the foregoing debt,
please contact the PROPERTY MANAGER FOR THE PLAINTIFF SO THAT FURTHER LEGAL STEPS T OWARDS

COLLECTION CAN BE AVOIDED. -
FAIR DEBT COLLECTION NOTICE

r account for collection and legal proceedings. Unless vou dispute the

debt or any portion thereof within thirty (30) days from the date you received this Summon, the debt will be assumed to
period that you dispute the debt or any

be valid. If you notify the attorney for the Plaintiff within a thirty (30) day
portion thereof and request verification, verification of the debt or a copy of the Judgment will be forwarded. However,
notwithstanding the claim for verification, the lawsuit will be pursued at this time.

The Plaintiff named in this lawsuit has placed you

THIS IS AN ATTEMPT BY A DEBT COLLECTOR TO COLLECT A DEBT. ANY INFORMATION OBTAINED
WILL BE USED FOR THAT PURPOSE.

FOR ASSISTANCE: Tom Stone
(901) 378-7890

Email: stone-t@shelby.tn.us

 

2M... Document-1- Filed-68/20/19 Page 10 of T0770
